Citation Nr: 0212054	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-18 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain.

2.  Entitlement to a compensable rating for residuals of a 
right wrist fracture.

[The issue of entitlement to service connection for a low 
back disability will be the subject of a later Board of 
Veterans' Appeals (Board) decision.]


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
January 1986 to January 1989 in the U.S. Army, and from 
December 1991 to August 1995 in the U.S. Marine Corps.  This 
matter comes before the Board on appeal from a January 1996 
rating decision by the San Francisco, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 1995, the veteran filed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, naming the California Department of Veterans 
Affairs (CDVA) as his representative.  However, the veteran 
relocated to Arizona, and the CDVA could no longer represent 
him.  In May 2002 correspondence, the Board informed the 
veteran of this, and offered him the opportunity to name a 
new representative.  The letter advised that if he did not 
notify the Board of his intentions within 30 days, it would 
be assumed he did not want representation and appellate 
review would be completed.  He did not respond.

The Board is undertaking additional development on the issue 
of service connection for a low back disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
mild to moderate limitation of motion and tenderness in the 
joint; the limitation of motion is not marked.

2.  The veteran's right wrist disability is manifested by 
limitation of palmar flexion to approximately 65 degrees, 
ulnar deviation to 30 degrees, and radial deviation to 15 
degrees.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a right 
ankle sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Code 5271 
(2001).

2.  A 10 percent rating is warranted for residuals of a right 
wrist fracture.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

With regard to the issues addressed below, there has been 
substantial compliance with the mandates of the VCAA and 
implementing regulations.  Well-groundedness is not an issue.  
All pertinent evidence has been obtained.  The record 
includes service medical records, VA examination reports, and 
VA treatment records.  The veteran has been notified of the 
applicable laws and regulations; discussions in the rating 
decisions, in the statement of the case, and in the 
supplemental statements of the case have informed him of what 
is needed to establish entitlement to the benefits sought and 
what the evidence of record shows.  Recent medical records 
and an examination have been obtained.  Correspondence in 
December 1995 informed the veteran what evidence he should 
provide in support of his claim, and what steps VA had, and 
would, take to obtain further evidence. 

Factual Background

[The Board notes incidentally at the outset that although the 
veteran claimed, and was granted, service connection for a 
right ankle disability, service medical records state that it 
was the left ankle which was injured.  The matter of the 
proper rating for right ankle disability is before the Board 
in this appeal.]

Service medical records reveal that in August 1988, the 
veteran injured his right wrist playing football.  The wrist 
was placed in a cast for a fractured right radius.  X-rays in 
September 1988 confirmed the fracture, and noted that the 
fracture was healing in near anatomic alignment with a 
moderate amount of sclerosis.  The veteran declined a 
separation examination upon leaving the Army.

On March 1991 examination on enlistment in the Marine Corps, 
the veteran reported a history of a fractured right wrist, 
but noted that it healed with no sequelae.  He also stated 
that he injured his right ankle in June 1990, while out of 
the service.  The ankle injury, a sprain, healed completely.  
In February 1992, the veteran was treated for an ankle sprain 
sustained in a fall from a rope.  He "injured (L) ankle 2-1-
92 when fell off rope climb causing inversion injury."  In 
May 1995, a medical board recommended that the veteran be 
discharged based on unfitness for duty due to bilateral foot 
problems.  These were unrelated to his ankle sprain.  The 
veteran is right handed.

On November 1995 VA examination, the veteran complained of 
numerous conditions.  He complained of a loss of motion in 
the right wrist since his 1988 fracture.  He had no wrist 
pain, but did complain of hand pain due to broken fingers 
incurred in a separate, unrelated incident.  He also stated 
that he had sprained his right ankle in boot camp; the ankle 
was painful with prolonged standing.  On examination, the 
right ankle had dorsiflexion of 5 degrees, plantar flexion of 
45 degrees, inversion of 28 degrees, and eversion of 20 
degrees.  There was tenderness at extreme inversion.  An x-
ray showed no abnormality.  The right wrist had full, 
painless range of motion with no deformities.  An x-ray of 
the right wrist showed no abnormalities.  The relevant 
diagnoses were history of right wrist fracture, with no 
evidence of residual deformity; and history of right ankle 
sprain, with residual arthralgia.

VA treatment records from April 1996 to August 1997 reveal 
repeated complaints of, and treatment for, foot problems 
unrelated to any ankle injury.  In April 1996, the veteran 
complained of ankle discomfort, but he failed to stay for 
treatment.  In October 1996, during treatment for his foot 
problems, dorsiflexion of the ankles was 10 degrees 
bilaterally.

On October 1997 VA examination, the veteran stated that he 
had mild ankle pain with prolonged walking or standing, but 
had no symptoms with normal activity.  Dorsiflexion of the 
right ankle was 5 degrees, plantar flexion was 45 degrees, 
inversion was 30 degrees, and eversion was 20 degrees.  Trace 
tibiotalar tenderness was noted.  No limp was observed.  
Regarding the right wrist, there was trace tenderness over 
the joint.  Dorsiflexion was to 70 degrees, palmar flexion 
was to 62 degrees, ulnar deviation was 45 degrees, and radial 
deviation was 25 degrees.  His sole complaint was of very 
mild soreness with prolonged activity.  The veteran did not 
complain of fatigue, incoordination, or weakness with regard 
to any of the conditions.  The impression was right wrist 
arthralgia and right ankle arthralgia.

On July 2000 VA examination, the veteran reported that he 
fractured his right ankle in boot camp, and was in a cast for 
six to eight weeks.  He complained of pain and soreness, 
which was growing worse, since that time.  He stated he had 
been treated at the VA podiatry clinic and used inserts to 
relieve ankle pain.  He had ankle pain if he had to walk more 
than a mile.  Range of motion was 15 degrees dorsiflexion and 
40 degrees plantar flexion.  There was some tenderness over 
the joint.  The veteran also reported fracturing his wrist 
and his hand in a fight while in service.  Range of motion of 
the right wrist was 70 degrees dorsiflexion, 65 degrees 
flexion, 30 degrees ulnar deviation, and 15 degrees radial 
deviation.  The diagnoses were fracture of the right ankle, 
normal examination at this time; and fracture of the right 
wrist, normal examination at this time.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Residuals of a right ankle sprain

The RO has rated this disability under Code 5271, for 
limitation of motion of the ankle.  Moderate limitation of 
motion is rated 10 percent, while marked limitation of motion 
merits a 20 percent rating.  38 C.F.R. § 4.71a, Code 5271. 
Normal ankle motion is from 0 to 20 degrees in dorsiflexion, 
and from 0 to 45 degrees in plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  Neither the 1995 VA examination, nor the 
October 1997 VA examination, nor the July 2000 VA examination 
showed limitation of motion that could be reasonably 
characterized as marked.  Examiners have not noted any 
additional limitation of motion due to weakness, 
fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the next 
higher, 20 percent rating for a right ankle disability is not 
warranted.

Residuals of a right wrist fracture

The disability has been rated under Code 5215, for limitation 
of motion of the wrist.  With regard to the dominant hand, a 
10 percent rating is assigned where dorsiflexion is less than 
15 degrees, or where palmar flexion is limited to in line 
with the forearm.  Under 38 C.F.R. § 4.71, Plate I, normal 
motion of the wrist is 70 degrees in dorsiflexion, 80 degrees 
in palmar flexion, 45 degrees in ulnar deviation, and 20 
degrees in radial deviation.  VA examinations have shown 
limitation of motion in three of four planes.  While the 
measured limitation of motion does not completely fulfill the 
criteria for a compensable rating under Code 5215, the 
disability picture presented by the restriction of motion in 
all these planes approximates the criteria.  Applying 
38 C.F.R. § 4.7, and resolving all remaining reasonable doubt 
in favor of the veteran under 38 U.S.C.A. § 5107, the Board 
finds that a 10 percent rating for residuals of a right wrist 
fracture is warranted.  Ankylosis of the wrist is not shown; 
consequently, a rating in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.71a, Code 5214.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle sprain is denied.

A 10 percent rating for residuals of a right wrist fracture 
is granted, subject to the regulations governing payment of 
monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

